       Case 2:14-cr-00135-MCE Document 105 Filed 03/05/21 Page 1 of 2


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                     No. 2:14-CR-00135-MCE
12                     Plaintiff,
13           v.                                     ORDER
14    BRANDON LAMONT WALTON,
15                     Defendant.
16
            Defendant Brandon Lamont Walton (“Defendant”) pled guilty to Transportation for
17
     Illegal Sexual Activity in violation of 18 U.S.C. § 2421. He was sentenced on March 16,
18
     2017, to one hundred twenty (120) months of imprisonment. This Court previously
19
     denied an Emergency Motion to Reduce or Modify Sentence based on the COVID-19
20
     pandemic. ECF No. 98. Presently before the Court is a new Emergency Motion to
21
     Reduce or Modify Sentence he filed on March 2, 2021. ECF No. 99. Defendant has not
22
     shown any changed circumstances since the Court decided his last Motion, and the
23
     Court’s prior order is incorporated by reference herein in its entirety. His current Motion
24
     is thus also DENIED.
25
            Again, even assuming Defendant’s medical conditions are sufficient to qualify him
26
     for consideration for release, such release would be absolutely inappropriate both under
27
     3553(a) and because Defendant is a danger to the community. The Court already
28
                                                   1
       Case 2:14-cr-00135-MCE Document 105 Filed 03/05/21 Page 2 of 2


1    adopted the Government’s reasoning explaining why:

2                  In this case, Walton raped Victim S.B. as a means of
                   domination over her. PSR ¶ 10. He isolated an 18-year old
3                  girl from her family, cut off her ability to call home, and verbally
                   abused her as a means of control in order to keep her working
4                  to earn him money. PSR ¶¶ 4–11. He was nearly twice her
                   age when he committed this crime.
5
                   Further undermining his motion for a time-served sentence,
6                  Walton’s prior federal felony conviction was for the same type
                   of behavior under the same statute. PSR ¶ 42. In connection
7                  with that horrendous crime, Walton kidnapped an 18-year old
                   girl and repeatedly raped her a knifepoint. PSR ¶ 42. When
8                  he completed that sentence, Walton repeatedly violated
                   supervised release and the Probation Officer reported Walton
9                  was an abject failure on supervision. PSR ¶ 43. Thus, his past
                   criminal history and most-recent offense conduct demonstrate
10                 that Walton is a violent, manipulative pimp who has raped at
                   least two young girls. He is not a good candidate for changing
11                 his behavior despite being incarcerated in the past for the
                   same crime. Walton therefore cannot demonstrate that he is
12                 “not a danger to the safety of any other person or to the
                   community.” U.S.S.G. § 1B1.13(2).
13

14   Gov. Opp., ECF No. 91, at 10. There is simply no way that this Court is releasing this

15   Defendant into the community any earlier than necessary.

16          Having found that Defendant is a danger to the community and having considered

17   all of the factors set forth in 18 U.S.C. § 3553(a), the Court thus concludes that release

18   would be inappropriate. Defendant’s Emergency Motion to Reduce or Modify Sentence.

19   (ECF No. 99) is DENIED.

20          IT IS SO ORDERED.
21

22

23          Dated: March 4, 2021

24

25

26
27

28
                                                     2
